Citation Nr: 0737543	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated noncompensably.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1968.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen his claim for service 
connection for left ear hearing loss, and a compensable 
rating for his service-connected right ear hearing loss.  
Inasmuch as the Board regrets additionally delay of this 
matter, a remand cannot be avoided as the file reflects 
significant notice deficiencies for the claims on appeal.

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  With regard to the 
increased rating claim for the veteran's right ear hearing 
loss, while a VCAA letter dated in September 2001 was mailed 
to the veteran, the letter makes no mention of this claim and 
fails to inform the veteran of what medical and lay evidence 
is necessary to establish an increased rating claim.

With regard to the left ear hearing loss, the September 2001 
letter also fails to make any mention of this claim.  While 
the letter contains the general requirements for a service 
connection claim, significantly, it contains no discussion on 
new and 


material evidence.  In this regard the Board calls attention 
to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses 
notice requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both of the underlying service connection 
claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Accordingly, the veteran must be advised of the definitions 
of new and material evidence that were in effect prior to 
August 29, 2001, as his claim was received in April 2001.  
The Board notes that the May 2004 statement of the case 
provides the incorrect definition of new and material 
evidence.  The veteran should be further advised that, based 
on the November 1983 final rating decision, examples of the 
type of evidence necessary to now substantiate the claim 
might include probative evidence showing the in-service 
incurrence of left ear hearing loss, and a medical nexus 
opinion tying the veteran's current left ear hearing loss to 
service.  

The Board notes that in August 2003 a letter was sent to the 
veteran in response to VA's receipt of his notice of 
disagreement.  While the letter contains some of the 
information required by a VCAA notice letter, such as what 
information and evidence VA and the veteran are to obtain, 
the deficiencies described above are not resolved by this 
letter.  Additionally, the letters do not specifically ask 
the veteran to submit any evidence in his possession that 
pertains to the claims.  Fully compliant VCAA notice must be 
afforded to the veteran.  

At the June 2007 hearing the veteran expressed his intention 
to submit a nexus opinion with regard to his left ear claim.  
The notice resulting from this remand should additionally ask 
the veteran if he has obtained this evidence and take all 
appropriate action to secure such evidence.

Accordingly, the case is REMANDED for the following action:

Send the veteran fully compliant VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) pertaining to his right 
and left ear hearing loss claims.  In 
addition to the other notice requirements 
applicable under 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), the RO should 
comply with the Court's guidance in Kent 
and advise the appellant of the evidence 
and information that is necessary to 
reopen the left ear hearing loss claim 
and the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection. In doing so, the RO should 
advise the appellant of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.

In the notice letter the RO should 
additionally ask the veteran to either 
submit any existing nexus opinion 
pertaining to the his left ear claim as 
discussed at the June 2007 hearing, or 
provide the necessary information and 
authorization to allow the RO to obtain 
this opinion on his behalf.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claims.  If the claims remain denied, issue to the 
veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



